DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 4/19/22
	Applicant’s amendment to claims 1 is acknowledged.
	Applicant’s addition of new claims 16-18 is acknowledged.
	Claims 1-18 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:
	In claims 1 and 17, the limitation “the power supply wiring and/or the ground wiring is not disposed except the first portion of power supply wiring and/or the ground wiring and the second portion of the power supply wiring and/or the ground wiring in an area of the first land” is indefinite.
 	First, it is unclear what is being claimed.  Some words or phrases may be missing that makes the limitation unclear. For example, the power supply wiring and/or the ground wiring is not disposed where? (e.g. not disposed on; not disposed in an area/region; etc.)  For example, the power supply wiring and/or the ground wiring is not disposed except where?  (e.g. except in; except on; except for; etc.)
Second, the claim appears to be exclude where the ground plane is disposed with the word “except”.  Referring to Applicant’s fig. 4, the ground plane is disposed in a region where the land (20) and signal line (22) overlap.   The ground plane is also disposed outside this region and extends to the edge/periphery in fig. 4.  A limitation that appears to indicate the ground plane is disposed exclusively in a region between the land (20) and signal line (22) is indefinite because the ground plane is also disposed outside the region where the land (2) and signal line (22) overlap. 

Regarding claim 18:
There is insufficient antecedent basis for “the second portion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oikawa, US Publication No. 20140104802 A.

Oikawa anticipates:
1.  A wiring board comprising (see fig.18, also see fig. 17): 
	a first wiring layer (40) including a first land (40 left) for transmitting a first signal and a second land (40 right) for transmitting a second signal different from the first signal; 
	a second wiring layer (L2) including a first signal line (41 left) provided from the first land and a second signal line (41 right) provided from the second land; 
	a third wiring layer (L3- GND) disposed between the first wiring layer and the second wiring layer and including a power supply wiring and/or a ground wiring, 
	wherein when viewed from the stacking direction of the first, second, and third wiring layers, a first portion (GND at middle) of the power supply wiring and/or the ground wiring is disposed across the first land (40 left),
	the first portion (GND at middle) of the power supply wiring and/or the ground wiring and the second signal line (41 right) overlap each other, the power supply wiring and/or the ground wiring (L3-GND) is not disposed except the first portion of power supply wiring and/or the ground wiring in an area of the first land (Also see the 35 USC 112 rejection above.)  See Oikawa at para. [0001] – [0206], figs. 1-28.

2.  The wiring board according to claim 1, wherein the first signal line is configured to be a wiring through which a signal having a frequency of 1 GHz or more is transmitted, para. [0124].

6.  The wiring board according to claim 1, further comprising: an insulating layer including an insulating material containing at least one of resin, ceramic, glass, polyimide, silicon oxide, or silicon nitride, and a conductor layer including an alloy containing at least one of copper, aluminum, tungsten, gold, or silver, para. [0148] – [0149].

16.  The wiring board according to claim 1, wherein when viewed from the stacking direction of the first, second, and third wiring layer, a shape of the first portion of the power supply wiring and/or the ground wiring is linear (e.g. linear shapes in fig. 18).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 4-6, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al., US Publication No. 2019/0318990 A1

	Nakagawa teaches:


    PNG
    media_image1.png
    678
    1165
    media_image1.png
    Greyscale


17.  A wiring board comprising (see fig. 6 annotated above; also see figs. 10, 16 and 17): 
	a first wiring layer (LDL) including a first land for transmitting a first signal, a second land for transmitting a second signal different from the first signal and a third land for transmitting a third signal different from the first signal and the second signal (e.g. Layer LDL has at least three lands 2LD); 
	a second wiring layer (PDL) including a first signal line provided from the first land, a second signal line provided from the second land and the third signal line provided from the third land (e.g. Layer PDL has at last three signal lines 2d1.  Connect to the lands 2LD is obvious from disclosure at para. [0060]) ; 
	a third wiring layer (2CP) disposed between the first wiring layer and the second wiring layer and including a power supply wiring (e.g. top 2CP in fig. 6 = 2CPs2 is GND in fig. 10, para. [0117]) and/or a ground wiring (e.g. bottom 2CP in fig. 6 = 2CPd3 is PWR in fig. 10, para. [0117]), 
	wherein when viewed from the stacking direction of the first, second, and third wiring layers, a first portion (e.g. top 2CP/2CPs2 GND) of the power supply wiring and/or the ground wiring is disposed across the first land (e.g. 2LD in layer LDL annotated in fig. 6), a second portion (e.g. bottom CP/2CPd3 PWR) of the power supply wiring and/or the ground wiring is disposed across the first land (e.g. 2LD in layer LDL), 
	the first portion (e.g. top 2CP/2CPs2 GND) of the power supply wiring and/or the ground wiring and the second signal line (e.g. 2d1 in layer PDL annotated in fig. 6) overlap each other, the second portion (e.g. bottom CP/2CPd3 PWR) of the power supply wiring and/or the ground wiring and the third signal line (e.g. 2d1 in layer PDL annotated in fig. 6) overlap each other, 
	the power supply wiring (CP/2CPd3 PWR) and/or the ground wiring (2CP/2CPs2 GND) is not disposed except the first portion of power supply wiring and/or the ground wiring and the second portion of the power supply wiring and/or the ground wiring in an area of the first land (e.g.  Fig. 6 shows the power supply wiring and ground wiring is disposed in an area of the first land in the first portion and second portion.  See 35 USC 112 rejection above.)  See Nakagawa at para. [0001] – [0195], figs. 1-30.


Regarding claim 1:
	Nakagawa teaches the limitations as applied to claim 17 above. 

	Nakagawa further teaches:
4.  The wiring board according to claim 1, wherein a wiring of the third wiring layer arranged to provide noise shielding between the first wiring layer and the second wiring layer is the ground wiring (2CP/2CPs2 is GND at para. [0117]; and see noise at para. [0088]).

5.  The wiring board according to claim 1, wherein a wiring of the third wiring layer arranged to provide noise shielding between the first wiring layer and the second wiring layer is the power supply wiring (2CP/2CPd3 is PWR at para. [0117]; and see noise at para. [0088]).

6.  The wiring board according to claim 1, further comprising: an insulating layer including an insulating material containing at least one of resin, ceramic, glass, polyimide, silicon oxide, or silicon nitride, and a conductor layer including an alloy containing at least one of copper, aluminum, tungsten, gold, or silver, para. [0061], [0134].

14.  The wiring board according to claim 1, wherein: the first wiring layer (LDL) includes a third land for transmitting a third signal (e.g. Layer LDL has at least three lands 2LD); the second wiring layer (PDL) includes a third signal line (e.g. Layer PDL has a least three signal lines 2d1) provided from the third land; wherein the first signal line and the third signal line are pair wirings (e.g. Obvious from disclosure of differential pair at para. [0050], [0174].)

16.  The wiring board according to claim 1, wherein when viewed from the stacking direction of the first, second, and third wiring layer, a shape of the first portion of the power supply wiring and/or the ground wiring is linear (e.g. Linear shapes shown in fig. 6).

18.  The wiring board according to claim 1, wherein the first portion (e.g. top 2CP/2CPs2 GND) of power supply wiring and/or the ground wiring and the second portion (e.g. bottom CP/2CPd3 PWR)  of the power supply wiring and/or the ground wiring are parallel, fig. 6.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, as applied to claim 1 above, in view of Zu et al., US Publication No. 2017/0229407 A1 (of record).

	Regarding claim 2:
	Nakagawa teaches all the limitation 1 above, but does not expressly teach wherein the first signal line is configured to be a wiring through which a signal having a frequency of 1 GHz or more is transmitted.
	In an analogous art, Zu teaches a first signal line (13, figs. 8-9) configured to be a wiring through which a signal having a frequency of 1 GHz or more is transmitted, para. [0084] - [0085].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Nakagawa with the teachings of Zu to employ high frequency signal lines such as SerDes because “To meet the ever increased challenge for high speed chip-to-chip communication, today's semiconductor chips often use high speed SerDes (Serializer/Deserializer) interconnection technology. The cutting edge SerDes data rate has increased from 10 Gb/s to 25-28 Gb/s.”  See Zu at para. [0004].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, as applied to claim 1 above, in view of Yee et al., US Patent No. 6,510,545 (of record).

	Regarding claim 3:
	Nakagawa teaches all the limitation 1 above, and further teaches a line width of the second signal line (2d1) is 10 units (e.g. DD1 is 10 microns in fig. 14, para. [0095]).

	Nakagawa does not expressly teach:
	a line width of the power supply wiring and/or the ground wiring is 5 to 15 units…in the portion where the first land and the second signal line overlap.

	In an analogous art, Yee teaches:
	“Several methods are available for reducing charge loss due to capacitive coupling. These include…adding VDD and VSS shields between wires, as shown in FIG. 4...”  See Yee at col 2, ln 5–10. 
	“For submicron technologies, VDD and VSS shield wires should be sufficient to reduce noise well below 10% of VDD. In cases where minimum width and spacing rules used for shields are not sufficient to reduce noise below the noise margin of receivers, increasing shield wire width and/or spacing between wires and shields may be necessary.”  See Yee at col 3, ln 27–33.  
	“Shielded wires scale with the length so that longer wires automatically have more capacitance to VSS and VDD.”  See Yee at col 4, ln 13–25.  
	“The block size, spacing of the wires, wire widths, power wire widths, and other process dependent information is provided in a technology file read by the shield tool. The algorithm which is used to determine shield locations and cuts…”  See Yee at col 4, ln 59–67. 
	It would have been obvious to one of ordinary skill in the art to form “a line width of the power supply wiring and/or the ground wiring is 5 to 15 units when a line width of the second signal line is 10 units, in the portion where the first land and the second signal line overlap” because Yee teaches the dimensions of the ground wire and second signal wire are result effective variables to address noise and capacitance/capacitive coupling. 
	Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Nakagawa with the teachings of Yee because the dimensions of the ground/power wire and signal wire are adjusted to address noise and capacitance/capacitive coupling.

	Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa, as applied to claim 1 above.

	Oikawa teaches all the limitations of claim 1 above, and further teaches:

4.  The wiring board according to claim 1, wherein a wiring of the third wiring layer arranged to provide noise shielding between the first wiring layer and the second wiring layer is the ground wiring (e.g. Obvious from disclosure ground can suppress noise at para. [0077],  [0187]).

14.  The wiring board according to claim 1, wherein: the first wiring layer includes a third land for transmitting a third signal; the second wiring layer includes a third signal line provided from the third land; wherein the first signal line and the third signal line are pair wirings (e. Obvious from disclosure of differential pairs at para. [0073], para. [0171], [0174], fig. 22).


Claims 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa, as applied to claim 1 above, in view of Tao et al., US Publication No. 2018/0026019 A1 (of record).

	Regarding claim 7:
	Oikawa teaches all the limitation 1 above and further teaches:
7. A semiconductor device comprising (see fig. 1): 
	a first semiconductor chip (2) provided on the wiring board according to claim 1; 
	wherein the first signal line (40 left in fig. 18) is connected to the first semiconductor chip.

	Nakagawa does not expressly teach:
	a first resin layer provided on the first semiconductor chip; and 
	a second semiconductor chip provided on the first resin layer,

	In an analogous art, Tao teaches (see figs. 10-14, also see figs. 28- 32):
	a first resin layer (211) provided on the first semiconductor chip (201); and 
	a second semiconductor chip (100-1, 100-2 in figs. 10-12; and 10, 100 in figs. 28-32) provided on the first resin layer.  See Tao at para. [0205] – [0211], para. [0242] – [0254]. 

	Tao further teaches:
9. The semiconductor device according to claim 7, wherein the second semiconductor chip includes a spacer substrate (e.g. In fig. 32, if the second semiconductor chip is interpreted as 10 then the spacer substrate is interpreted as intermediate 100.)

10. The semiconductor device according to claim 7, further comprising at least one third semiconductor chip disposed above the first semiconductor chip (e.g. In figs. 10-14 there are three chips 100-1, 100-2; and in figs. 30, 32 there are at least three chips 10, 100.)

11. The semiconductor device according to claim 10, wherein the at least one third semiconductor chip includes a plurality of stacked semiconductor chips (e.g. In fig. 32, if the second semiconductor chip is interpreted as 10, 100 on the left, then the third semiconductor chip is interpreted as the plurality of stacked chips 10, 100 on the right.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Oikawa with the teachings of Tao because stacking a plurality of semiconductor chips enables forming package-on-package devices.  See Tao at Abstract, para. [0002] – [0003].


Claims 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, as applied to claim 1 above, in view of Tao et al., US Publication No. 2018/0026019 A1 (of record).

	Regarding claim 7:
	Nakagawa teaches all the limitation 1 above and further teaches:
7. A semiconductor device comprising (see fig. 6): 
	a first semiconductor chip (CHP1) provided on the wiring board according to claim 1; 
	wherein the first signal line (2d1) is connected to the first semiconductor chip.

	Nakagawa does not expressly teach:
	a first resin layer provided on the first semiconductor chip; and 
	a second semiconductor chip provided on the first resin layer,

	In an analogous art, Tao teaches (see figs. 10-14, also see figs. 28- 32):
	a first resin layer (211) provided on the first semiconductor chip (201); and 
	a second semiconductor chip (100-1, 100-2 in figs. 10-12; and 10, 100 in figs. 28-32) provided on the first resin layer.  See Tao at para. [0205] – [0211], para. [0242] – [0254]. 

	Tao further teaches:
9. The semiconductor device according to claim 7, wherein the second semiconductor chip includes a spacer substrate (e.g. In fig. 32, if the second semiconductor chip is interpreted as 10 then the spacer substrate is interpreted as intermediate 100.)

10. The semiconductor device according to claim 7, further comprising at least one third semiconductor chip disposed above the first semiconductor chip (e.g. In figs. 10-14 there are three chips 100-1, 100-2; and in figs. 30, 32 there are at least three chips 10, 100.)

11. The semiconductor device according to claim 10, wherein the at least one third semiconductor chip includes a plurality of stacked semiconductor chips (e.g. In fig. 32, if the second semiconductor chip is interpreted as 10, 100 on the left, then the third semiconductor chip is interpreted as the plurality of stacked chips 10, 100 on the right.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Nakagawa with the teachings of Tao because stacking a plurality of semiconductor chips enables forming package-on-package devices.  See Tao at Abstract, para. [0002] – [0003].
Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa in view of Tao, as applied to claim 1 above, in view of Kim et al., US Publication No. 2012/0163413 A1 (of record).

	Regarding claim 8:
	Oikawa and Tao teach all the limitations of claims 1 and 7 above, but are silent the first semiconductor chip is a controller chip, and the second semiconductor chip is a semiconductor memory chip.
	In an analogous art, Kim teaches:
8. The semiconductor device according to claim 7, (see figs. 1-3) wherein the first semiconductor chip is a controller chip (LA1 in fig. 3A; also chip 1 in fig. 2), and the second semiconductor chip is a semiconductor memory chip (LA(n-1), LAn in fig. 3A; also chips 2-4 in fig. 2).  See Kim at para. [0045] – [0056].

	Kim further teaches:
12. The semiconductor device according to claim 10, wherein the first semiconductor chip (LA1 in fig. 3A; also chip 1 in fig. 2), is configured to control the at least one third semiconductor chip (LA(n-1), LAn in fig. 3A; also chips 2-4 in fig. 2)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Oikawa with the teachings of Kim because a semiconductor memory device may include a master chip and slave chips, wherein the first semiconductor layer LA1 may be a master chip, and the other semiconductor layers, namely, the second through nth semiconductor layers LA2 through LAn, may be slave chips.  See Kim at para. [0054]. 

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakawgawa in view of Tao, as applied to claim 1 above, in view of Kim et al., US Publication No. 2012/0163413 A1 (of record).

	Regarding claim 8:
	Nakagawa and Tao teach all the limitations of claims 1 and 7 above, but are silent the first semiconductor chip is a controller chip, and the second semiconductor chip is a semiconductor memory chip.
	In an analogous art, Kim teaches:
8. The semiconductor device according to claim 7, (see figs. 1-3) wherein the first semiconductor chip is a controller chip (LA1 in fig. 3A; also chip 1 in fig. 2), and the second semiconductor chip is a semiconductor memory chip (LA(n-1), LAn in fig. 3A; also chips 2-4 in fig. 2).  See Kim at para. [0045] – [0056].

	Kim further teaches:
12. The semiconductor device according to claim 10, wherein the first semiconductor chip (LA1 in fig. 3A; also chip 1 in fig. 2), is configured to control the at least one third semiconductor chip (LA(n-1), LAn in fig. 3A; also chips 2-4 in fig. 2)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Nakagawa with the teachings of Kim because a semiconductor memory device may include a master chip and slave chips, wherein the first semiconductor layer LA1 may be a master chip, and the other semiconductor layers, namely, the second through nth semiconductor layers LA2 through LAn, may be slave chips.  See Kim at para. [0054]. 
	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa in view of Tao, as applied to claim 1 above, in view of Barth et al, US Publication No. 2014/0252632 A1 (of record).

	Regarding claim 13:
	Oikawa and Tao teach all the limitations of claims 1, 7 and 10 above but do not expressly teach wherein an outer profile of the first semiconductor chip is smaller than that of the at least one third semiconductor chip.
	In an analogous art, Barth teaches:
	(see fig. 1) wherein an outer profile of the first semiconductor chip (101) is smaller than that of the at least one third semiconductor chip (104), para. [0043].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Oikawa with the teachings of Barth because a smaller logic chip at the bottom enables the “…use of a fan-out WLP (eWLB) chip extension with a single-level or multi-level RDL to provide the connection to the larger interface (e.g. memory interface). This approach may be significantly more cost effective (cheaper) than the conventional approach to increase the area of the chip, e.g. increase the silicon area of a highly advanced logic chip.”  See Barth at para. [0043].

	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Tao, as applied to claim 1 above, in view of Barth et al, US Publication No. 2014/0252632 A1 (of record).

	Regarding claim 13:
	Nakagawa and Tao teach all the limitations of claims 1, 7 and 10 above but do not expressly teach wherein an outer profile of the first semiconductor chip is smaller than that of the at least one third semiconductor chip.
	In an analogous art, Barth teaches:
	(see fig. 1) wherein an outer profile of the first semiconductor chip (101) is smaller than that of the at least one third semiconductor chip (104), para. [0043].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Nakagawa with the teachings of Barth because a smaller logic chip at the bottom enables the “…use of a fan-out WLP (eWLB) chip extension with a single-level or multi-level RDL to provide the connection to the larger interface (e.g. memory interface). This approach may be significantly more cost effective (cheaper) than the conventional approach to increase the area of the chip, e.g. increase the silicon area of a highly advanced logic chip.”  See Barth at para. [0043].

	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa, as applied to claim 1 above, in further view of Chang, US Patent No. 7,894,199 (of record).

	Regarding claim 15:
	Oikawa teaches all the limitation of claim 1 above, and further teaches the first land for transmitting a first signal and the second land for transmitting a second signal is connected to a ball grid array (3) in fig. 1.
	Oikawa is silent the first signal is faster than the second signal.
	In an analogous art, Chang teaches a first group of BGAs (Group B, 142/143) transmit a low speed signal and a second group of BGAs (Group A, 140) transmit a high speed signal.  See Chang at col 3, ln 59–67, col 4, ln 1–36.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Oikawa with the teachings of Chang to form BGAs (and the corresponding lands that transmit the signal) such that the first signal is faster than the second signal because “It should be appreciated that certain signals may be grouped together in order to provide relief of the solder bump pitch on the lower surface of die…”  See Chang at col 4, ln 1–36.

	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, as applied to claim 1 above, in further view of Chang, US Patent No. 7,894,199 (of record).

	Regarding claim 15:
	Nakagawa teaches all the limitation of claim 1 above, and further teaches the first land for transmitting a first signal and the second land for transmitting a second signal is connected to a ball grid array (SB) in fig. 6.
	Nakagawa is silent the first signal is faster than the second signal.
	In an analogous art, Chang teaches a first group of BGAs (Group B, 142/143) transmit a low speed signal and a second group of BGAs (Group A, 140) transmit a high speed signal.  See Chang at col 3, ln 59–67, col 4, ln 1–36.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Nakagawa with the teachings of Chang to form BGAs (and the corresponding lands that transmit the signal) such that the first signal is faster than the second signal because “It should be appreciated that certain signals may be grouped together in order to provide relief of the solder bump pitch on the lower surface of die…”  See Chang at col 4, ln 1–36.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
19 August 2022